DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: The specification has a typographical error on page 1, line 31.    The examiner respectfully suggests replacing “low resolution” with -- high resolution --.
Appropriate correction is required.


Claim Objections
Claims 1 and 4-9 are objected to because of the following informalities:
Claim 1 recites the limitation "the wall" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the values" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the solenoid valve" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the shutoff means" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the deformation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the values" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the basis" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the basis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claims 4-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-7 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation "the read deformation signals" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation refers to the deformation signals of line 8 or the at least two deformation signals of lines 10-11.
Claims 2 and 3 depend on claim 1 and are rejected for inheriting the same problem.
Claim 2 recites the limitation "the deformation signals" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation refers to deformation signals in line 8 of claim 1, at least two deformation signals in lines 10-11 of claim 1 or the read deformation signals of line 14 of claim 1.
Claim 3 is rejected for depending, in part, on claim 2 and inheriting the same problem.
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the claim not to require silicon.
Claims 9 recites the limitation "the deformation signal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation refers to one of the at least two deformation signals of claim 1 or a different deformation signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3(1) and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,495,495 issued to Asahara et al. (“Asahara”) in view of U.S. Patent 4,528,855 issued to Singh (“Singh”), GB 2286048 by Workman (“Workman”) and JP 200-155041 by Abe (“Abe”).

As for claims 1 and 8, Asahara discloses a device for measuring the flow rate of a liquid circulating in a flow duct, from upstream to downstream, comprising:
a shutoff member (3) that is able to close/open said flow duct (4),
a sensor (2b) that closes off an opening (in 2) formed through the wall (in 2c) of said flow duct and situated upstream of said shutoff member (3), and
an electronic device, characterized in that it comprises
a detection means (part of 2b) able to deliver signals,
a means (10) for taking readings of the values of the signals, and
a calculation means (11) for calculating a flow rate.
Asahara discloses that the sensor (2b) is a differential pressure gauge (col. 7, lines 4-12), but Asahara does not disclose that the sensor has a deformable membrane.
However, Singh discloses a sensor (14) that has a deformable membrane (26).  Singh discloses that the sensor is a differential pressure gauge (col. 2, lines 37-40).
	Because Asahara and Singh both disclose sensors that are differential pressure gauges, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the sensor of Singh for the sensor of Asahara to achieve the predictable result of measuring a differential pressure.

a detection means (R1-R4, 47) for detecting deformations of said deformable membrane (Singh: 26), and able to deliver deformation signals.
	Asahara as modified by Singh does not disclose a means for controlling said shutoff member.
However, Workman discloses a means (28, 30) for controlling a shutoff member.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Asahara and Singh to include the means for controlling a shut off member in order to maintain the level of fluid to be within a desired range (Workman: page 4, lines 23-25).
Asahara as modified by Singh and Workman does not explicitly disclose that the means for taking readings of the values of the signals is configured to take readings of at least two signals separated by a predetermined time interval.  Instead, Asahara discloses that the means for taking readings uses the technique of taking readings on the basis of temporal change of the liquid level (col. 7, lines 42-48).  Asahara discloses that the means (10) for taking readings is used to provide signals so that a flow rate can be calculated (Abstract).
However, Abe discloses a means (11) for taking readings of values of signal that is configured to take readings that uses the technique taking readings of at least two signals separated by a predetermined time interval (“The sampling unit 11 samples the liquid level signal at predetermined time intervals …” in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation). Abe discloses that 
Because Asahara and Abe both disclose techniques of taking readings, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the technique of Abe for the technique of Asahara in order to achieve the predictable result of to providing signals so that a flow rate can be calculated.
Asahara as presently modified by Singh, Workman and Abe does not disclose that the taking of readings of the values of at least two signals, separated by a predetermined time interval, established when the solenoid valve is closed, in part, because Asahara as presently modified by Singh, Workman and Abe does not disclose measuring the flow rate while a vessel is being filled.  Instead, Asahara discloses measuring the flow rate while a vessel is being emptied (Asahara: col. 7, lines 42-48).
However, Workman discloses measuring the flow rate while a vessel is being filled (page 6, lines 17-19).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to further modify the device of Asahara, Singh, Workman and Abe to measure the flow rate while the vessel is being filled as disclosed by Workman in order to allow a user to monitor the process of filling the vessel.
Asahara as modified by Singh, Workman and Abe discloses a means (Asahara: 10) for taking of readings of the values of at least two deformation signals, separated by 
a calculation means (Asahara: 11) for calculating a liquid volume on the basis of the read deformation signals (Abe: implicitly provided in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation because Abe discloses a flow volume rate based on a time interval) for calculating a flow rate on the basis of the calculated volume and the predetermined time interval (Abe: in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation).
	As for claim 8, Asahara as modified by Singh, Workman and Abe discloses a device (see the rejection of claim 1 above) that performs the claimed method.

As for claim 3 as it depends on claim 1, Asahara as modified by Singh, Workman and Abe discloses that the deformable membrane (Singh: 26) is made of a piezoresistive material (Singh: col. 3, lines 20-32), in particular silicon (Singh: col. 3, lines 20-32).

Claims 2, 3(2) and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,495,495 issued to Asahara et al. (“Asahara”) in view of U.S. Patent 4,528,855 issued to Singh (“Singh”), GB 2286048 by Workman (“Workman”) and JP 200-155041 by Abe (“Abe”) as applied to claim 1 above, further in view of U.S. Patent 5,087,077 issued to Stapleton et al. (“Stapleton”).


Asahara as modified by Singh, Workman and Abe does not disclose that the electronic device comprises a storage means as recited.  Instead, Abe discloses that at least a portion of the calculation unit performs calculations to determine a volume based on liquid level signals (Abe: implicitly provided in the paragraphs between paragraph numbers [0008] and [0014] in the machine translation because Abe discloses a flow volume rate based on a time interval).
However, Stapleton discloses an electronic device (72) that comprises a storage means (ROM) for storing a chart of correspondence between liquid level signals and volumes (col. 5, lines 10-15), said storage means being connected to said calculation means (col. 5, lines 10-15).
Because Abe and Stapleton both disclose structures for determining a volume based on liquid level signals, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the storage means of Stapleton for the portion of the calculation means that performs calculations of Abe to achieve the predictable result of determining a volume based on liquid level signals.
As for claim 9, Asahara as modified by Singh, Workman and Abe discloses a device (see the rejection of claims 1 and 2 above) that performs the claimed method.

As for claim 3 as it depends on claim 2, Asahara as modified by Singh, Workman, Abe and Stapleton discloses that the deformable membrane (Singh: 26) is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853